—Appeal by the defendant from a judgment of the County Court, Westchester County (Martin, J.), rendered November 23, 1982, convicting him of robbery in the first degree and criminal use of a firearm in the first degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Judgment affirmed.
Both the photographic array viewed by the complainant and the circumstances surrounding the viewing thereof were not impermissibly suggestive. Therefore, the trial court did not err in denying that branch of the defendant’s motion which was to suppress the in-court identification by the complainant. Gibbons, J. P., Brown, Lawrence and Hooper, JJ., concur.